DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Kevin Russell (Registration No. 38,292) on 07/15/2022.

The application has been amended as follows: 
Claim 21 limitation (g) first line “… indictors …” is amended to read as “… indicators …”

Cancel claims 28-34.


Remarks
Claims 21-24 and 28 were pending. Claim 24 and 28-34 are cancelled. Claims 21 and 22 are amended. Claims 21-23 and 28 are currently pending.
	


Allowable Subject Matter
Claims 21-23, and 26 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 21 (Currently Amended), Yu et al. (US 20130182769 A1, hereinafter “Yu”) disclosed a method decoding a video with a decoder that includes a processor (0009 and 0038; Figure 1; “[0038] FIG. 1 is a diagram depicting an exemplary embodiment of a video coding-decoding (codec) system 100 that can be used for transmission … of audio and/or video information. … and a decoding system 112, which processes the encoded AV information 106 to produce recovered AV information 114. …”) comprising:
(b)	receiving a collocated coding (0109, 0114, 0134 and 0139; figures 13, 15 and 17A; “[0109] FIG. 13 illustrates an example of the use of the reference picture lists. … A slice that the motion compensated prediction is restricted to the list 0 prediction is called a P-slice. Collocated pictures are indicated by using the collocated_ref_idx index in the HEVC. For a B-slice, the motion compensated prediction also includes the list 1 prediction in addition to the list 0 prediction.”; and ‘1704’ motion information of the second picture); 
(c)	receiving motion information associated said collocated coding (0109, 0114, 0134 and 0139; figures 13, 15 and 17A; “[0109] FIG. 13 illustrates an example of the use of the reference picture lists. … A slice that the motion compensated prediction is restricted to the list 0 prediction is called a P-slice. Collocated pictures are indicated by using the collocated_ref_idx index in the HEVC. For a B-slice, the motion compensated prediction also includes the list 1 prediction in addition to the list 0 prediction.”; and ‘1704’ motion information of the second picture); 
(d)	receiving a current coding unit (0090, 0107, 0133 and 0139; figures 12 and 17; “[0090] Referring again to FIG. 3, a difference between the pixel values between of the reference area 1102 and the current PU 702 may be computed by element 305 as selected by switch 306. This difference is referred to as the residual of the inter-predicted PU 1106. At the end of the temporal or inter-frame prediction process, the current PU 1006 is composed of one motion vector MV 1104 and a residual 1106.”, and 1702 motion information of the second picture); 
(e)	receiving motion information associated with said current coding unit (0133 and 0139; figure 17A; 1702 motion information of the second picture); 
(f)	decoding said current coding unit (0103, 0118 and 0148; Figures 4A-4B and 9; “[0107] … Video encoder 200 may encode, and video decoder 300 may decode, video data, such as prediction and transform data, for CUs represented by terminal leaf nodes of QTBT structure 130.”, “[0162] … The video encoder 200 and video decoder 300 may support CU sizes of 2N×2N, 2N×N, or N×2N.”);
(g)	receiving an indicator identifying whether said motion information associated with said collocated coding unit is to be modified by said motion information associated with said current coding unit, where said indicator being a single bit (0108-0110 and 0113-0114 ; Figures 13; “[0109] FIG. 13 illustrates an example of the use of the reference picture lists. Consider pictures 0, 2, 4, 5, 6, 8 and 10 shown in FIG. 13, wherein the numbers of each picture denote display order and the current picture is picture 5. In this case, the list 0 reference pictures with ascending reference picture indices and starting with index equal to zero are 4, 2, 0, 6, 8 and 10, and the list 1 reference pictures with ascending reference picture indices and starting with index equal to zero are 6, 8, 10, 4, 2, and 0. A slice that the motion compensated prediction is restricted to the list 0 prediction is called a P-slice. Collocated pictures are indicated by using the collocated_ref_idx index in the HEVC. For a B-slice, the motion compensated prediction also includes the list 1 prediction in addition to the list 0 prediction” wherein the list 0 or list 1 is indicator with a single bit) is included in a NAL unit header associated with a NAL unit of said current coding unit (0077, 0080, 0119, 0135 and 0136; Figures 17 and 20; 1708 “first motion signaling information having a first value”, [0077] discloses NAL units (having headers) for signaling coding parameters. “[0135] … the first motion signaling information is the update_collocated_picture_idx”, [0119] indicates that this syntax element may be included in a header).

Yu failed to disclose method decoding a video with a decoder that includes a processor comprising:
(a)	receiving a bitstream having a plurality of pictures, each of the plurality of pictures indicating how a plurality of coding tree units for a respective single picture was partitioned into a plurality of coding units of the respective single picture that includes a partitioning structure that indicates a first node that is partitioned with a first binary partitioning defining a pair of first child nodes one of which is partitioned with a second binary partitioning, and that includes said partitioning structure that indicates a second node that is partitioned with a first ternary partitioning defining a triplet of second child nodes one of which is partitioned with a second ternary partitioning;
(b)	receiving a plurality of collected coding units for the respective single picture;
(c)	receiving motion information associated each of said plurality of collected coding units for the respective single picture; and
(g)	receiving a plurality of indicators on of which identifying whether said motion information associated with one of the plurality of said collected coding units of the respective single picture is to be modified by said motion information associated with said current coding unit, where each of said plurality of said indicators being a single bit is included in a respective NAL unit header which is a part of respective NAL unit of respective one of said plurality of collected coding units where none of said plurality of indicators are not included in a sequence parameter set.

Zhang et al. (US 20190313108 A1, hereinafter “Zhang”), however, in the same field of endeavors, shows a method decoding a video with a decoder that includes a processor (0179-0183; Figure 9; “[0180] In the example of FIG. 9, video decoder 300 includes coded picture buffer (CPB) memory 320, entropy decoding unit 302, prediction processing unit 304, inverse quantization unit 306, inverse transform processing unit 308, reconstruction unit 310, filter unit 312, and decoded picture buffer (DPB) 314. ...”) comprising:
(a)	receiving a bitstream indicating how a coding tree unit was partitioned into coding units that includes a partitioning structure that indicates a first node that is partitioned with a first binary partitioning defining a pair of first child nodes one of which is partitioned with a second binary partitioning, and that includes said partitioning structure that indicates a second node that is partitioned with a first ternary partitioning defining a triplet of second child nodes one of which is partitioned with a second ternary partitioning (0050, 0110-0111; “[0050] In an MTT partitioning structure, blocks may be partitioned using a quadtree (QT) partition, a binary tree (BT) partition, and one or more types of triple tree (TT) partitions. A triple tree partition is a partition where a block is split into three sub-blocks. In some examples, a triple tree partition divides a block into three sub-blocks without dividing the original block through the center. The partitioning types in MTT (e.g., QT, BT, and TT), may be symmetrical or asymmetrical.”); and
(f)	decoding said current coding unit (0107, 0162 and 0179-0180; Figures 4A-4B and 9; “[0107] … Video encoder 200 may encode, and video decoder 300 may decode, video data, such as prediction and transform data, for CUs represented by terminal leaf nodes of QTBT structure 130.”).

Zhang also shows said indicator is a single bit (0105 and 0107; Figures 4A and 4B; “[0107] In FIGS. 4A and 4B, the solid lines represent quadtree splitting, and dotted lines indicate binary tree splitting. In each split (i.e., non-leaf) node of the binary tree, one flag is signaled to indicate which splitting type (i.e., horizontal or vertical) is used, where 0 indicates horizontal splitting and 1 indicates vertical splitting in this example. For the quadtree splitting, there is no need to indicate the splitting type, since quadtree nodes split a block horizontally and vertically into 4 sub-blocks with equal size. Accordingly, video encoder 200 may encode, and video decoder 300 may decode, syntax elements (such as splitting information) for a region tree level of QTBT structure 130 (i.e., the solid lines) and syntax elements (such as splitting information) for a prediction tree level of QTBT structure 130 (i.e., the dashed lines)...”).

Yu in view of Zhang further failed to show the method decoding a video with a decoder that includes a processor comprising:
(a)	receiving a bitstream having a plurality of pictures, each of the plurality of pictures indicating how a plurality of coding tree units for a respective single picture was partitioned into a plurality of coding units of the respective single picture that includes a partitioning structure …;
(b)	receiving a plurality of collected coding units for the respective single picture;
(c)	receiving motion information associated each of said plurality of collected coding units for the respective single picture; and
(g)	 receiving a plurality of indicators on of which identifying whether said motion information associated with one of the plurality of said collected coding units of the respective single picture is to be modified by said motion information associated with said current coding unit, where each of said plurality of said indicators being a single bit is included in a respective NAL unit header which is a part of respective NAL unit of respective one of said plurality of collected coding units where none of said plurality of indicators are not included in a sequence parameter set.

IKAI et al. (US 20160191933 A1, hereinafter “Ikai”), however, in the same field of endeavors, shows a method decoding a video with a decoder that includes a processor comprising: 
(g) … where said indicator is included in a respective NAL unit header which is a part of a respective NAL unit of said coding unit, where none of said indicator is not included in a sequence parameter set (0073; Figure 2; “[0073] FIG. 2 is a diagram illustrating the hierarchical structure of data in the coded stream Te. The coded stream Te, for example, includes a sequence and a plurality of pictures that constitutes the sequence. FIGS. 2(a) to 2(f) are diagrams respectively illustrating a sequence layer that predefines a sequence SEQ, a picture layer that defines a picture PICT, a slice layer that defines a slice S, a slice data layer that defines slice data, a coding tree layer that defines a coding tree unit included in the slice data, and a coding unit layer that defines a coding unit (CU) included in the coding tree. The coded data of each of these layers constitutes a data structure called a network abstraction layer (NAL) unit according to the type of data. The type of data constituting a target NAL unit is indicated by an NAL unit type (nal_unit_type) that is included in the header part of the NAL unit. In addition, a layer identifier (nuh_layer_id) is included in the NAL unit header. ...”).

Yu in view of Zhang and further in view of Ikai further failed to show nor further prior art search resulted on related prior art that show or suggest the method decoding a video with a decoder that includes a processor comprising:
(a)	receiving a bitstream having a plurality of pictures, each of the plurality of pictures indicating how a plurality of coding tree units for a respective single picture was partitioned into a plurality of coding units of the respective single picture that includes a partitioning structure …;
(b)	receiving a plurality of collected coding units for the respective single picture;
(c)	receiving motion information associated each of said plurality of collected coding units for the respective single picture; and
(g)	 receiving a plurality of indicators on of which identifying whether said motion information associated with one of the plurality of said collected coding units of the respective single picture is to be modified by said motion information associated with said current coding unit, where each of said plurality of said indicators being a single bit is included in a respective NAL unit header which is a part of respective NAL unit of respective one of said plurality of collected coding units where none of said plurality of indicators are not included in a sequence parameter set.

The amended independent claim 1 patentably distinguishes over Yu in view of Zhang in view of Ikai by claiming each of the pictures having a plurality of coding tree units partitioned into a plurality of coding units; 
receiving a plurality of collocated coding units for a respective single picture; and 
receiving motion information associated each of the plurality of collocated coding units for the respective single picture, where a plurality of collocated coding units of the single picture have a respective indicator, 
each of the plurality of the indicators being a single bit is included in a respective NAL unit header which is a part of a respective NAL unit of a respective one of the plurality of collocated coding units, where none of said plurality of indictors are not included in a sequence parameter set. 

Dependent claims 22, 23 and 26 are allowed for the same reasons as discussed for the independent claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482